 1    Adam C. McCall (SBN: 302130)                  Michael A. Mugmon (SBN: 251958)
      amccall@zlk.com                               michael.mugmon@wilmerhale.com
 2    Adam M. Apton (SBN: 316506)                   Wilmer Cutler Pickering Hale and Dorr LLP
      aapton@zlk.com                                950 Page Mill Road
 3    LEVI & KORSINSKY, LLP                         Palo Alto, CA 94304
      44 Montgomery Street, Suite 650               Telephone: +1 650 858 6000
 4    San Francisco, California 94104               Facsimile: +1 650 858 6100
      Telephone: (415) 291-2420
 5    Facsimile: (415) 484-1294                     Michael G. Bongiorno (admitted pro hac vice)
                                                    michael.bongiorno@wilmerhale.com
 6                                                  Wilmer Cutler Pickering Hale and Dorr LLP
      Nicholas I. Porritt                           7 World Trade Center
 7    nporritt@zlk.com                              250 Greenwich Street
      LEVI & KORSINSKY, LLP                         New York, NY 10007
 8    1101 30th Street N.W., Suite 115              Telephone: +1 212 230 8800
      Washington, D.C. 20007                        Facsimile: +1 212 230 8888
 9    Tel: (202) 524-4290
      Fax: (202) 333-2121                           Jessica L. Lewis (SBN: 302467)
10                                                  jessica.lewis@wilmerhale.com
      Attorneys for Lead Plaintiffs and the Class   Wilmer Cutler Pickering Hale and Dorr LLP
11                                                  60 State Street
                                                    Boston, MA 02109
12                                                  Telephone: +1 617 526 6000
                                                    Facsimile: +1 617 526 5000
13
                                                    Attorneys for Defendants
14
                                                    [Additional counsel listed on following page]
15

16

17

18                             UNITED STATES DISTRICT COURT

19                           NORTHERN DISTRICT OF CALIFORNIA

20                                  SAN FRANCISCO DIVISION

21   INCHEN HUANG, Individually and on Behalf of            Case No. 3:17-cv-04830-JST
     All Others Similarly Situated,
22                                                          JOINT STIPULATION TO
                                  Plaintiff,                CONTINUE HEARING DATE
23                                                          AND [PROPOSED] ORDER
           vs.
24                                                          Hon. Jon S. Tigar
     ASSERTIO THERAPEUTICS, INC., ARTHUR
25   JOSEPH HIGGINS, JAMES A. SCHOENECK, and
     AUGUST J. MORETTI,
26
                                  Defendants.
27

28

                                                                              JOINT STIPULATION
                                                                     Case No. 3:17-cv-04830-JST
 1   COUNSEL CONTINUED:
 2   Rebecca A. Girolamo (SBN: 293422)
     rebecca.girolamo@wilmerhale.com
 3   Wilmer Cutler Pickering Hale and Dorr LLP
     350 South Grand Avenue, Suite 2100
 4   Los Angeles, CA 90071
     Telephone: +1 213 443 5300
 5   Facsimile: +1 213 443 5400
 6
     Additional Attorney for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          JOINT STIPULATION
                                                 Case No. 3:17-cv-04830-JST
 1          WHEREAS, Lead Plaintiffs have a scheduling conflict on the date noticed for
 2   Defendant’s Motion to Dismiss Amended Complaint (ECF No. 66), which is currently
 3   scheduled for November 29, 2018.
 4          WHEREAS, Lead Plaintiffs’ scheduling conflict arose after the parties requested the
 5   hearing to be rescheduled on September 27, 2018 (ECF No. 73). On October 11, 2018, the
 6   Panel on Multidistrict Litigation scheduled a hearing in an unrelated matter for which Lead
 7   Plaintiffs’ counsel is required to attend. The hearing is scheduled for November 29, 2018 in
 8   New York, New York.
 9          WHEREAS, the parties have agreed to December 13, 2018 as an acceptable date that

10   will work for all counsel;

11          WHEREAS, this is the parties’ second request for a continuance of the hearing date on

12   the Motion to Dismiss;

13          NOW, THEREFORE, Lead Plaintiffs and Assertio, through their respective

14   undersigned counsel, hereby stipulate as follows: The hearing date for Assertio’s Motion to

15   Dismiss Amended Complaint is continued to Thursday, December 13, 2018.

16          IT IS SO STIPULATED.

17          Respectfully submitted,

18   Dated: October 30, 2018              LEVI & KORSINSKY, LLP
19                                        By: /s/Adam Apton
                                                 Adam M. Apton
20                                               Adam M. McCall
                                                 Nicholas I. Porritt
21
                                                 Attorneys for Lead Plaintiffs and the Class
22
     Dated: October 30, 2018              WILMER CUTLER PICKERING
23                                        HALE AND DORR LLP
24                                        By: /s/Rebecca A. Girolamo
                                                 Rebecca A. Girolamo
25                                               Michael A. Mugmon
                                                 Michael G. Bongiorno (admitted pro hac vice)
26                                               Jessica L. Lewis
27                                               Attorneys for Defendants
28
                                                    -1-
                                                                                 JOINT STIPULATION
                                                                        Case No. 3:17-cv-04830-JST
 1   PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
 2
            November 1, 2018
     Dated: ____________        _______________________________
 3                              Honorable Jon S. Tigar
                                United States District Court Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -2-
                                                                   JOINT STIPULATION
                                                          Case No. 3:17-cv-04830-JST
 1                                    SIGNATURE ATTESTATION
 2          I am the ECF User whose identification and password are being used to file the foregoing
 3   Joint Stipulation and Proposed Order. In compliance with Local Rule 5-1(i)(3), I hereby attest
 4   that the other signatories have concurred in this filing.
 5   Dated: October 30, 2018                                By: /s/ Adam M. Apton
                                                            Adam M. Apton
 6                                                          LEVI & KORSINSKY, LLP
 7                                                          44 Montgomery Street, Suite 650
                                                            San Francisco, California 94104
 8
                                                            Attorneys for Lead Plaintiffs and the Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -3-
                                                                                    JOINT STIPULATION
                                                                           Case No. 3:17-cv-04830-JST
